Citation Nr: 9931613	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-23 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
herniated nucleus pulposus, L5-S1, currently rated as 40 
percent disabling.  

2.  Entitlement to an extension beyond September 30, 1993, 
for a convalescent rating pursuant to 38 C.F.R. § 4.30 
(1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to an increased evaluation for 
status postoperative herniated nucleus pulposus, L5-S1, will 
be addressed at the end of this decision under the heading, 
"Remand."  


FINDINGSOF FACT

1.  The veteran was hospitalized in August 1993 for redo of a 
lumbar discectomy.  

2. Postoperative convalescence was required through June 30, 
1994.  


CONCLUSION OF LAW

An extension of a temporary total convalescence rating from 
October 1, 1993, through June 30, 1994, is warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that service connection for a low back 
disorder was established upon rating decision in March 1982.  
This grant was based on service medical records (SMRs) which 
show a partial laminectomy of the low back in 1981.  A 
reinjury of the low back after discharge from service in 
September 1981 required a laminectomy of the 4th and 5th 
lumbar vertebrae in February 1982.  He underwent a L4-S1 
laminectomy and an L5-S1 discectomy in April 1987.  The 
veteran underwent a L4-5 and L5-S1 vertebrae redone in August 
1993.  This appeal concerns the convalescence rating pursuant 
to 38 C.F.R. § 4.30 that was assigned following this 1993 
procedure.  Currently, the veteran is in receipt of a 40 
percent evaluation for his back disability.  Other than a 
period in 1986 and 1987 when the veteran was in receipt of a 
temporary total rating, this rating has been in effect from 
November 15, 1985.  

The veteran asserts that, in the aftermath of undergoing 
spinal surgery at a private facility in August 1993, his 
standing tolerance was 5 to 10 minutes and he had severe 
limitation of motion.  As he had undergone multiple back 
surgeries and the resulting extensive scar formation, he was 
told that his operative procedure would be more painful and 
his postoperative course of treatment would continue for a 
longer period than normal.  He points out that a Social 
Security Administrative Law Judge found him to be totally 
disabled as a result of surgical intervention and provided a 
closed period of disability from June 12, 1993, to June 15, 
1994.  He is of the view that he is therefore entitled to an 
extension of his convalescent rating which ended on September 
30, 1993, until December 1994 when he returned to work.  

The record reflects that the veteran underwent a redo 
discectomy involving the L4-5 and L5-S1 vertebrae in August 
1993.  The hospital report shows that he subsequently 
experienced some improvement in the radicular pains in his 
legs.  He continued, however, to have cramps and spasms.  
Prior to his discharge, he was up and ambulating well, eating 
and taking oral analgesics for pain control.  Post surgical 
instruction included no bending, stooping, twisting, lifting 
or driving a car.  Activity was limited to ambulation with a 
one week follow-up for suture removal.  He was seen for 
surgical follow-up on August 30, 1993, when it was noted that 
he was unable to work.  He complained of persistent pain.  

On follow-up examination by a physical therapist in October 
1993, the veteran showed a standing tolerance of 5 to 10 
minutes.  He was able to stand with mild flexion of both 
knees.  He was ambulating with a cane.  Deep palpation 
revealed no major spasm of the erector spina.  Active range 
of motion showed flexion was with fingertips 28 inches from 
the floor, extension with 11/2 inches of total movement, 
rotation was slightly decreased bilaterally, and lateral 
bending on the left was to 25.5 inches (fingertips to the 
floor) and lateral bending to the right was to 26 inches 
(fingertips to the floor).  The treatment plan was to educate 
the veteran for a home exercise program in which he was to be 
seen 3 times per week for a total of 4 weeks.  

This physical therapist reported in November 1993 that the 
veteran continued to have multiple complaints of discomfort 
and pain, but his functional status had greatly progressed 
with ease of movement and independence.  General complaints 
were increased soreness and stiffness associated with 
exercises.  There was decreased use of the single point cane.  
The appellant continued to perform home exercise program on a 
regular basis and had noted good limbering up with 
therapeutic exercises.  

In a January 1994 statement, Scott C. Lederhaus, M.D., noted 
that the veteran continued to be disabled due to ongoing 
pain.  He continued to do exercises prescribed by his 
physical therapist.  He opined that the veteran should be 
able to return to work on approximately June 15, 1994.  A 
medical expense list also showed that he continued to use 
pain medication.  

Upon VA examination in April 1994, the veteran's posture was 
upright and his spine was well aligned.  His gait was slow.  
A surgical scar (5 inches by 1/2 inch) over the lumbar spine 
was noted with tenderness to palpation over the lumbosacral 
spine and right sacroiliac joint.  The veteran could heel-toe 
walk but complained of pain in the low back and both hips, 
left greater than the right.  Squatting was 30 percent of 
normal and flexion was limited to 30 degrees.  Thigh girth on 
the right was 18 inches and 171/2 inches on the left.  There 
was numbness of both greater trochanter areas and the left 
thigh, posteriorly, with decreased sensation over the left 
foot.  

When the veteran was examined by a private psychiatrist in 
May 1994, he reported continued back pain and discomfort.  
The pain in his limbs had decreased, but he was still unable 
to work.  A private medical doctor reported in May 1994 that 
the veteran indicated that subsequent to the August 1993 
surgery, he had had a decrease in the acuteness of his pain 
in his low back radiating to his legs, but had had residual 
symptoms of constant low back and mid back pain that was 
worse in the morning and improved as the day went on.  After 
he was up out of bed for five to seven hours, he had to lie 
down for a period of two hours because of an increase in this 
constant discomfort.  The veteran stated that if he walked 
for one to two hours, he would have increased discomfort in 
his left leg that would take one day to recover from.  His 
constant discomfort in the back was increased by doing 
household chores such as vacuuming and laundry or any 
activity that involved bending or stooping.  Driving for 
greater than one hour resulted in having to stop the car to 
get out and walk around for relief.  He denied any numbness, 
tingling, or weakness in the lower extremities.  The veteran 
was not working and believed that he could not perform his 
job duties as he had to either be on his feet or constantly 
change his position from standing to sitting.  

Upon examination, the veteran had a well healed nontender 
14.0 cm. scar over the lumbosacral region.  He forward flexed 
approximately 20 degrees, bringing his fingertips to within 
25 inches of the floor.  At this point, the patient stated 
that he had an increase in back discomfort.  Extension was 
100 percent of normal and did not cause discomfort.  Lateral 
bending was 75 percent of normal and produced transient mid 
line low back discomfort.  Palpation of the paraspinal 
musculature in the lumbosacral region did not result in 
reports of tenderness, nor was there spasm present in the 
lumbosacral region.  There was minimal spasm present in the 
thoracolumbar junction and reports of tenderness.  There was 
slight punch tenderness over the lumbosacral area, but no 
tenderness over the sacroiliac joints or over the sciatic 
notches.  

Subsequently dated records include a January 1998 statement 
by Dr. Lederhaus.  The doctor indicated that he had performed 
the veteran's back surgery in August 1993 and that he was 
seen approximately one week later, then again in September 
1993, October 1993, and for the last time in November 1993.  
Due to the distance the veteran had to travel, subsequent 
checkups were accomplished by phone.  The doctor noted that 
the veteran was kept on disability from surgery for a longer 
period than ordinarily one would be kept due to the number of 
prior back surgeries that he had undergone.  He recommended 
that the veteran be disabled until at least February 1994 and 
preferably to June of 1994.  

Subsequently dated records include a Social Security 
Administration (SSA) decision dated in May 1996 which awarded 
a closed period of disability from June 12, 1993, to June 15, 
1994.  Also added were medical records considered by the SSA 
in making this determination (most of which were already of 
record).  The claims file includes recent clinical findings 
regarding the veteran's low back disability as provided by VA 
examination reports from January and February 1998.  

Pertinent Laws and Regulations

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim which is plausible.  Further, the Board is satisfied 
that all relevant facts have been properly developed.  There 
is no indication that there are additional records which have 
not been obtained which would be pertinent to the veteran's 
claim.  Thus, no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
Godwin v. Derwinski, 1 Vet.App. 419 (1991); White v. 
Derwinski, 1 Vet.App. 519 (1991).  

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in :  

	(1)  Surgery necessitating at least one month of 
convalescence.  (Effective as to outpatient surgery March 1, 
1989.)  

	(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  

	(3)  Immobilization by cast, without surgery, of one 
major joint or more.  (Effective as to outpatient treatment 
March 10, 1976).  

Extension of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraph (1), (2), or (3).  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3)  Such temporary total 
disability ratings may be extended up to a total maximum of 
12 months.  38 C.F.R. § 4.30.  (1996).  

Analysis

The record shows that the veteran was given a temporary total 
evaluation for postoperative convalescence following back 
surgery in August 1993 through September 30, 1993.  The issue 
before the Board is whether an extension is warranted, beyond 
the September 30, 1993, date.  

The evidence, as summarized above, reflects functional 
improvement in the veteran's back symptoms after the August 
1993 surgery, but with continuing back pain and discomfort.  
For example, in May 1994, he reported improvement in the 
acuteness of his back pain, but there still was constant pain 
that improved over the course of the day but was aggravated 
by activity.  The physician who performed the surgery opined 
that the veteran would be able to return to work in mid June 
1994.  

It is the Board's conclusion that the evidence is convincing 
that the appellant required postoperative convalescence 
beyond September 30, 1993, as indicated by continued low back 
symptoms.  While the veteran has indicated that he did not 
return to work until December 1994, it is the Board's 
conclusion that the evidence supports an extension through 
June 1994.  It is noted that the physician who performed the 
August 1993 procedure opined that the veteran would be 
disabled until about that time, and the evidence of record 
suggests that significant symptoms did continue through that 
period.  Subsequently dated medical evidence essentially 
provides current clinical findings and does not provide 
evidence regarding continued symptoms warranting a 
convalescence award past June 1994.  It is also significant 
that the SSA award was only through June 1994, and even more 
significant that there is no competent medical evidence to 
suggest any basis for an extension beyond June 1994.  In the 
absence of any competent medical evidence to suggest a basis 
for an extension beyond June 1994, the Board does not find 
the claimant's lay assertions to be persuasive that he was 
prohibited by his service connected disability from retunring 
to work.  Therefore, an extension of the temporary total 
disability rating is warranted through June 30, 1994.  


ORDER

An extension of a temporary total rating from October 1, 
1993, through June 30, 1994, is granted, subject to the law 
and regulations governing the payment of monetary benefits.  


REMAND

The veteran has contended, in substance, that his lumbar 
spine disability symptoms more nearly approximate the 
criteria for a 60 percent rating under 38 C.F.R. §§ 4.7, 
4.71, Diagnostic Code (DC) 5293.  He has specified functional 
loss and impairment within the meaning of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59 (1998).  

Recent clinical evidence regarding the veteran's low back 
disability is provided by VA examination report from January 
1998.  At that time, the veteran stated that he had good and 
bad days.  He had flare-ups of low back pain once per month 
which disabled him for approximately three or four days.  He 
said that he was unable to go to work or attend school when 
these flare-ups occurred.  There was an increase in his 
symptoms with cold weather.  He noted stiffness and decreased 
range of motion as well as numbness and tingling in his right 
lower extremity during these flare-ups.  He sometimes noted 
numbness and tingling in his left lower extremity, especially 
if he was active.  For example, when walking around campus.  
He also had increased symptoms with any prolonged activity 
such as sitting, standing, or driving.  He began to have 
symptoms if he sat or stood for more than thirty or sixty 
minutes at a time.  He was able to walk approximately one 
mile and could go up and down stairs, although this was 
painful.  He was independent in his activities of daily 
living such as grooming and feeding.  He took Tylenol and 
Motrin for increased low back pain.  

Examination of the back revealed that he was able to forward 
flex to 40 degrees.  He was able to extend his low back to 
approximately 10 degrees.  Lateral flexion in both direction 
was approximately 10 degrees.  The lateral rotation of the 
lower back in both directions was approximately 15 degrees.  
He complained of pain with range of motion exercises.  There 
was slight tenderness to palpation over the entire lumbar 
spinal region.  There was also tenderness to palpation over 
the lower paravertebral muscles with palpation.  There was 
mild paravertebral muscle spasm in the lumbar area on both 
sides.  Motor strength of the lower extremities was 5 out of 
5 bilaterally.  The veteran did not complain of any sensory 
problems.  However, he did indicate that he paresthesias on 
occasion on the right posterior thigh from the buttock to the 
knee.  There was no muscle atrophy apparent on examination.  
There was no swelling or deformity of the lower back, and he 
was able to sit in a chair and put on his shoes.  He tied his 
shoes by flexing forward to approximately 40 degrees.  The 
veteran said that he returned to work after the August 1993 
surgery in December 1994.  

Upon additional VA orthopedic examination in February 1998, 
the veteran described a constant pain in the low back area 
which was made worse by exercising.  He could tolerate one 
hour of walking and could walk for longer periods of time if 
he was provided with an opportunity to sit and rest.  On the 
other hand, sitting greater than one hour would increase his 
back pain.  He found that the best situation was to be able 
to alternate between sitting and walking.  He had a lack of 
endurance for either activity beyond one hour.  Changes in 
weather and using stairs aggravated his back pain.  He 
described an occasional popping sensation accompanied by 
tightness in the low back area.  If he had an aggravation of 
his back pain, he found it very difficult to change position 
and often was unable to get out of bed.  He described these 
aggravations as occurring about once every two months.  When 
they occurred, he experienced pain more on one side than the 
other.  Aggravation of back pain was also accompanied by 
numbness and tingling in the lower extremities.  Bending and 
stooping were activities which aggravated his back 
discomfort.  

On examination, the veteran demonstrated difficulty in 
assuming the erect position from the seated position.  Range 
of motion was to 30 degrees on forward flexion and extension 
with lateral bending bilaterally and rotation to 30 degrees.  
The examiner estimated that lateral bending and rotation were 
about 75 percent of normal.  Flexion was estimated to be 
about 35 percent of normal while extension was normal.  The 
examiner commented that X-ray showed a definite progression 
of narrowing of the L5-S1 and L4-5 disk spaces.  It was also 
noted that the fact that the veteran had had four surgeries 
of the lumbar back would have a compromised ability to 
perform physical activity.  Judging from the veteran's 
complaints, the examiner opined that they were appropriate 
for a person having had four surgeries.  Physical findings 
were also appropriate.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  

Under 38 C.F.R. § 4.71a, DC 5293, a 60 percent evaluation 
(the maximum evaluation for this DC) is warranted for a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation is provided for severe disc syndrome 
characterized by recurring attacks with intermittent relief.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
§§ 4.40 and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  The veteran has 
contended that the provision of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss were not considered in denying his 
request for a rating in excess of 40 percent.  

The Board notes that VAOPGCPREC 36-97, issued in December 
1997, provides, in part, that as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
Code 5293, and that the provisions of 38 C.F.R. §§ 4.40, 4.45 
are applicable to ratings under Code 5293.  

The Board has carefully reviewed the above and notes that a 
complete neurologic, as well as orthopedic, examination would 
be helpful in determining the current severity of the 
veteran's lumbar spine disability.  In that regard the Board 
notes the veteran's complaints of some numbness and tingling 
during flare-ups.  The Board also notes that the claims file 
is absent a detailed medical opinion as to the degree, if 
any, of functional impairment due to pain resulting from the 
veteran's lumbar spine disability.

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, the Court has determined that where the record before 
the Board is inadequate, a remand is necessary.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Based on the above, the 
Board is of the opinion that, consistent with the VA's duty 
to assist under 38 U.S.C.A. § 5107(a) additional development, 
to include a contemporary VA examination is warranted in the 
instant case.

In view of the appellant's complaints, the Board finds that 
additional development, including a comprehensive orthopedic 
examination that addresses the various factors noted in 
DeLuca,  supra, would be helpful in assessing the current 
degree of service-connected lumbosacral spine disablement.  
Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any physicians and 
facilities from which he has obtained 
treatment for his lumbosacral spine 
disability since February 1998.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain records from 
the sources indicated. Any records 
obtained should be associated with the 
claims file.

3.  The RO should then schedule the 
veteran for comprehensive VA examination 
by a physician or a panel of physicians 
qualified to perform orthopedic and  
neurological evaluations.  In other 
words, the selected physicians need not 
be an orthopedist and/or a neurologist, 
so long as the physicians are qualified 
to perform orthopedic and neurological 
evaluations.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
before the examination, and such review 
must be noted on the examination report.  
Any indicated diagnostic testing should 
be accomplished; a detailed narrative of 
all results should be included with the 
examination report.  

1) The examiner or examiners should 
document all complaints and findings, to 
include:

a) active and passive ranges of lumbar 
spine motion in degrees, with 
characterization of any limitation in 
terms of slight, moderate or severe; and

b) the presence and degree of, or absence 
of, the following:  Visibly manifested 
pain with movement; muscle atrophy; 
spasm; listing; weakness; sensory 
changes; or other objective 
manifestations that would demonstrate 
functional impairment due to the service- 
connected lumbosacral spine disability.

The examiner or examiners should 
specifically comment on whether the 
veteran's subjective complaints are 
consistent with the objective findings.

2)  The examiner or examiners should 
thereafter identify the exact nature of 
all existing lumbosacral spine 
disabilities.  Specifically, the examiner 
or examiners should comment on the 
veteran's complaints of tingling and 
numbness into lower extremities during 
flare-ups.  The examiner or examiners 
must also express an opinion as to the 
effect that service connected lumbosacral 
spine disability has on the veteran's 
ability to work without consideration of 
his age.  A complete rationale for all 
conclusions must be provided.

4.  The RO should then review the record.  
If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.

5.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 4.10, 
4.16(b); 4.40, 4.45, 4.59, 4.71a, DC 5293 
and DeLuca, supra.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case which 
should address the issue of an increased 
rating for the service connected 
lumbosacral spine disability.  The 
supplemental statement of the case should 
include all pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures. No 
action is required of the veteran until he is so informed. 
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals







